UNITED STATES OF AMERICA

roads ALBER'ro cAsrANEDA LoPsz (02)

United States District Court

NORTHERN DISTRICT ()F TEXAS
DALLAS DIVISION

§
§
§ CASENO.s:is-CR-oosm~S
§
§

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGIS'I`RATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, inciuding the Notice Regarding Entry of a Plea of Guiity, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate indge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(l), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate iudge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Couit accepts the plea of guilty, and
JORGE ALBERT() CASTANEDA LOPEZ is hereby adjudged guitty of 21 U.S.C. §§ 846, 841 (a)(l) and (b)(l)(A)];
Conspiracy to Possess with Intent to Distribute a Controlled Substance. Sentence wiil be imposed in accordance with
the Couit’s scheduling order.

in

ij

SIGNED this 6{’£'Cday of February, 20i9.

The defendant is ordered to remain in custody.

Tiie Court adopts the findings of the United States l\/Iagistrate Judge by clear and convincing evidence that the defendant is not
likely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3142(b)

or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United States
Marshai no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3 t43(a)(2) because the Court finds

l:i There is a substantial likelihood that a motion for acquittal or new triat will be granted, or
l:i The Governrnent has recommended that no sentence of imprisonment be imposed, and
i:l 'I`his matter shatl be set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by ciear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if reieased under § 3142(b) or (c).

The defendant is not ordered detained pursuant to tB U.S.C. § 3143(a)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3145(c) why lie/she should not be detained under § 3143(a)(2). This matter
shall be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant shouid not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to fiee or pose
a danger to any other person or the community it` released under § 3142(b) or (c), `

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

